Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Previous Claim Objections
The amendments to the claims have overcome the previous claim objections.

Previous Claim Rejections - 35 USC § 112
The amendments to the claims have overcome the previous rejection under 35 USC § 112(a) and 35 USC § 112(b).

Response to Applicant’s Amendments / Arguments Regarding 35 U.S.C. § 102/103
Response to Applicant’s Amendments / Arguments

	 The applicant’s remarks, on pages 7-11 of the response / amendment, which is included below single spaced with the applicant’s emphasis using underlines, and with the examiner’s comments double spaced, and the examiner’s emphasis of the applicant’s arguments in bold, is included below. The applicant argues the features which allegedly distinguish over the previously cited references cited in the 35 U.S.C. § 102/103 rejections.

Rejections Under 35 U.S.C. 102 
Claims 1, 2, 4, 5, 7-14 and 16 are rejected under 35 U.S.C. § 102 as being allegedly anticipated by Greenberg (U.S. Publication No. 2018/0285546, hereinafter, "Greenberg"). Without acquiescing to the rejection, Applicant has amended claims 1, 7-12, 14, and 16. 
To establish that Greenberg anticipates Applicant's claims under 35 U.S.C. § 102, the Examiner must show that Greenberg discloses each and every element as set forth in Applicant's claim, either expressly or inherently. See M.P.E.P. § 2131, quoting Verdegaal Bros. v. Union Oil Co. of California, 814 F.2d 628, 631, 2 USPQ2d 1051, 1053 (Fed. Cir. 1987). Furthermore, the identical disclosure "must be shown in as complete detail as is contained in the . . . claim." See M.P.E.P. § 2131, quoting Richardson v. Suzuki Motor Co., 868 F.2d 1126, 1236, 9 U.S.P.Q.2d 1913, 1920 (Fed. Cir. 1989). Because Greenberg fails to disclose each and every element of the claims, as currently amended, Applicant respectfully requests that the rejection under 35 U.S.C. § 102 be withdrawn. 
Amended independent claim 1 is directed to a method for determining a behavior of a first smart card, the method being implemented by a server. The method includes, among other things, determining a behavior of the first smart card from said time drift, wherein the first smart card is configured to display a dynamic card security code for securing an online transaction. 
Greenberg relates to tokens for providing a one time code. See Greenberg at paragraph [0001]. Greenberg discloses using a token to confirm whether a person visited a site, e.g.,7 whether a caregiver is at a patient's home. See Id, at paragraphs [0005] and [0037]. A system includes a server that implements a validation algorithm configured to correlate time and code value using a same time-code correlation used by a token algorithm. Id., at paragraph [0036]. During manufacture of the token, the clock time can be synchronized with a clock of a network time protocol server, to allow clock drift to be determined at a later date. Id, at paragraph [0048]. 
Greenberg also describes a computer system including a module configured to synchronize the time-code correlation used by the validation algorithm with the clock of the token. Id., at paragraph [0220]. More precisely, this synchronization module is configured to: 
receive a token's clock time via a user input; 
determine a difference between the token's clock time and a comparator clock,  thereby identifying a time shift; and, 
apply the determined time shift to the validation algorithm, such that the validation algorithm uses the time shift for future code/time correlations. 

Thus, Greenberg fails to disclose a smart card that is configured to display a dynamic card security code for securing an online transaction with the smart card, as required by amended independent claim 1. Greenberg is completely silent regarding securing an online transaction. Further, Greenberg fails to disclose a smart card. The Examiner asserts that paragraphs [0308] to [0314] of Greenberg somehow disclose a smart card. This is incorrect, however, because these paragraphs refer to a physically large token device, which includes a housing 1, a user button 5, and mounts 6 for mounting the device to a wall, according to the invention of Greenberg (see Fig. lA). This is in stark contrast to a smart card, which is not physically large. Greenberg further teaches that its token is physically large so as to display codes with a large character size, in order to eliminate human error when viewing and recording the codes. Id, at paragraphs [0035] and [0006]. Thus, Greenberg's token cannot be reasonably equated to the claimed smart card because it is too large-for example, one of skill in the art would understand the size of a smart card to be 85.6mm by 53.98mm by 0.76mm thick, e.g., in compliance with the ISO/IEC 7810 ID-1 standard. 

Greenberg teaches a token that is in the shape of a card, as clearly shown in fig. 1a, and the examiner asserts that the size of Greenberg’s token (i.e., thickness) does not prevent the examiner from interpreting the token as corresponding with a card. Greenberg also teaches that the token / card may be used during an authentication process to access online accounts. (Greenberg, first sentence [0003])  
However, The examiner has updated the rejection to include a new reference (Touvet) which explicitly teaches a smart card that is credit card sized, and also explicitly teaches display, on the credit card sized smart card, of a dynamic CVV code.
Applicant further submits that Greenberg fails to disclose: 
that the first reference time data corresponds to a time of setting a clock of the smart card; 
that the second reference time data corresponds to the time of reading a first time data of the clock of the smart card; and 
a step of determining a behavior of the card from the time drift. 
The Examiner argues that "determining the behavior of the card from the time drift ..." corresponds to either determining time drift per unit of time (i.e., per day) or to determining a total time drift over a period of time (e.g., 6 months, 2 days and 4 hours). OA at page 5. However, the Examiner also argues at pages 4-5 that "determining a time drift associated with the first smart card . .." is taught by: 
Greenberg in [0225] discloses determining the difference between token's clock time and the comparator time (i.e., server's clock, see (Greenberg at [0233]), which is used to determine the time drift of the token's clock. (See [0223-225] of Greenberg below, in full). 
Applicant submits that the Examiner's argument ignores the expressly recited features in the claims, because it is clear from claim 1 that the steps of "determining a time drift" and "determining a behavior" are two distinct operations. The Examiner's argument, in contrast, states that both steps are disclosed by Greenberg merely disclosing how to "determine the time drift of the token's clock". OA at page 5. Greenberg's single operation does not teach both "determining a time drift associated with the first smart card . .." and "determining the behavior of the card from the time drift . .." as recited in the amended claims. 

	The examiner interprets determining the time drift as corresponding to determining the drift over the period measured (e.g., over three months). The examiner interprets determining the behavior as corresponding to determining the time drift over a fixed unit of time (e.g., day).
	Determining the measured time drift would be a single operation, and then determining the time drift per unit of time (e.g., per day) would be a different operation which is used to determine how much to shift / change the time in Greenberg.
For at least the reasons discussed above, Applicant submits that amended independent claim 1 is not anticipated by Greenberg and respectfully requests that the rejection of claim 1 be withdrawn. 
Claims 2, 4-5 and 7-13 depend from amended independent claim 1 either directly or as a base claim. For at least this reason, as well as by reasons of reciting additional features that are not taught by Greenberg, Applicant submits that claims 2, 4-5 and 7-13 are not anticipated by Greenberg and respectfully requests that the rejection of these claims be withdrawn. 
Amended independent claims 14 and 16 recite limitations similar to those of amended independent claim 1 and are not anticipated by Greenberg for at least reasons similar to those previously discussed with respect claim 1. Therefore, Applicant respectfully requests that the rejection of claims 14 and 16 be withdrawn. 

Rejections Under 35 U.S.C. 103 
Claims 3 and 6 are rejected under 35 U.S.C. § 103 as allegedly being obvious over Greenberg in view of Aldana (U.S. Publication No. 2016/0262122, hereinafter, "Aldana"). Without acquiescing to the rejection, Applicant has amended claims 3 and 6. 
Claims 3 and 6 depend from amended independent claim 1 as a base claim. Therefore, claims 3 and 6 are not taught or suggested by Greenberg for at least the reasons discussed above with respect to amended claim 1. Aldana fails to teach or suggest the features of amended independent claim 1 that are missing from Greenberg, and the Office Action does not contend otherwise. 
In particular, the invention of Aldana is very different from the present invention. Aldana relates to synchronization of clocks of stations (STA) of a wireless telecommunications network. See Aldana, at Abstract. More precisely, a first STA is configured to: 
receive one or more first messages from a second STA comprising one or more 
parameters characterizing a state of a grand master clock; and 
synchronize a first clock maintained at the first STA with a second clock 
maintained at the second STA based, at least in part, on the one or more parameters characterizing the state of the grand master clock and an expected 
difference in a first drift of the first clock and a second drift of the second clock. 
As noted, Aldana fails to remedy the deficiencies of Greenberg with respect to amended independent claim 1, from which claims 3 and 6 depend. For example, neither Greenberg nor Aldana disclose or suggest, either separately or in combination, a smart card that is configured to display a dynamic security code for securing an online transaction with the smart card, as recited by amended independent claim 1. Both Greenberg and Aldana are silent with respect to securing an online transaction with a smart card. 
For at least the reasons discussed above, claims 3 and 6 are patentable over Greenberg in view of Aldana due to their dependence from an allowable independent claim. They are also patentable by reason of reciting additional features that are neither taught nor suggested by the cited references. Applicant respectfully requests that the rejection of claims 3 and 6 be withdrawn. 

The examiner notes that the newly cited reference teaches a smart card that performs transactions (online) and displays a code.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-14, and 16 are rejected under 35 U.S.C. 103 as being obvious over US 2018/0285546 to Greenberg (hereinafter “Greenberg) in view of US 2016/0328716 to Touvet et al. (hereinafter Touvet).
Claim 1 recites, 
A method for determining a behavior of a first smart card, the method being implemented by a server, and comprising: 
Greenberg in fig. 1A, which is described in [0308-314], discloses a token device (“smart card”) that generates a one-time password or token. Greenberg also discloses a server (“server”) in fig. 12, where the user uses a remote terminal to enter in the one-time password or token, which is sent to the server.
obtaining a first reference time data corresponding to a time of setting a clock of the first smart card or a second smart card, … 
Greenberg in [0048] discloses synching or initializing a clock of the token device (see fig. 1A) with the clock of a server to determine clock drift at a later time, which corresponds to “obtaining a first reference time data.” 
Specifically, Greenberg [0048] in full states, “During manufacture, the clock time can be synchronized with the clock on a server (e.g. NTP server), for example, to allow clock drift to be determined at a later date.”
… and a second reference time data corresponding to a time for reading a first time data of said clock; 
Greenberg in [0223-226], which are included in full below, teach a server obtaining a token’s clock time (“second reference time data”). Greenberg in [0223-225] discloses a synchronization module that is part of a server (see fig. 12 of Greenberg), which receives the token’s (“smart card”) clock time.  An embodiment of this process is also described in [0228-231] of Greenberg.
determining a time drift associated with the first smart card based on said first reference time data and on said second reference time data; and 
Greenberg in [0225] discloses determining the difference between token’s clock time and the comparator time (i.e., server’s clock, see Greenberg at [0233]) to determine the time drift of the token’s clock. (See [0223-225] of Greenberg below, in full).
determining a behavior of the first smart card from said time drift,.  
	The Examiner interprets the “behavior” of the first smart card as corresponding to either i) a time drift per unit of time (i.e., per day) that can be used in the future to estimate the total time drift since the last adjustment of the time performed by the server, or ii) the behavior is the total time drift over a period of time (e.g., 6 months, 2 days, and 4 hours) that is calculated based, at least partially upon, a (determined) “time drift” of the “first smart card” over a unit of time (e.g., per day or year).  
Greenberg in [0048] discloses synching a clock of the token device (see fig. 1A) with the clock of a server to determine clock drift at a later time, which corresponds to obtaining “first reference time data.” (i.e., setting time or initialization time)
Greenberg in [0225] discloses determining the difference between token’s clock time and the comparator time (i.e., server’s clock, see Greenberg at [0233]), which is used  to determine the time drift of the token’s clock.
Greenberg in [0226] discloses applying the time shift to perform future corrections so that an estimated synchronization of the token clock and the comparator clock may be performed in the future.  
This time adjustment (to account for “time drift”) in Greenberg allows the server to adjust its own time clock to align with the actual time kept on the token device’s clock, which is not as accurate as the server’s clock and as a result causes time drift. For example, if the token device displays a new token / one-time-password every 30 seconds, the server can more accurately predict which token / one-time-password is being displayed on the token device, and thus, the server can more accurately determine which 30 second time window and the corresponding token / one-time-password is being displayed.  
Greenberg in [0223-226] states, “[0223] The synchronization module is optionally configured to: [0224] a. receive a token's clock time (e.g. via user input); [0225] b. determine a difference between the token's clock time and a comparator clock, thereby identifying a time shift; and [0226] c. apply the determined time shift to the validation algorithm (e.g. such that the validation algorithm uses the time shift for future code/time correlations).” (emphasis added)
Greenberg does not appear to teach all of the following,
… wherein the first smart card is configured to display a dynamic card security code for securing an online transaction.
	Touvet teaches the above features, 
	Touvet in fig. 1 teaches a smart card that performs transactions and displays a code. (Touvet, [0042-49]) The smart card 2 includes display 10 that displays a dynamic CVV code. (Touvet, [0064] and first two sentences of [0068])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Greenberg, which teaches an authentication token that includes a display,  with Touvet, which teaches a smart card that includes a display that displays a dynamic CVV code.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Greenberg with the smaller size of a smart card, and the specific ability to display a dynamic CVV code.

Claim 2 recites, 
The method according to claim 1, wherein the first smart card comprises said clock.  
	Greenberg at [0046] discloses the token (“smart card”) that includes a clock. Specifically, [0046] of Greenberg states, “[a] controller of the invention is configured to obtain a clock signal (e.g. a clock time or signal indicative of clock time), for example, from a clock comprised by the token (e.g. a hardware clock such as a quartz clock).”	

Claim 4 recites, 
The method according to claim 1, wherein the server is an authentication server, able to authenticate the first smart card.  
The Examiner interprets “authentication the first smart card” as corresponding to matching the output code(s) (from the server) with the user’s input code(s), as taught in [0200] of Greenberg. Greenberg in [0202-206] discloses that the validation module, which is part of the server in fig. 12 of Greenberg, is also referred to as a registration module. Greenberg in [0204-205] discloses that the registration module receives a user ID as well as the token, and thus, the server in fig. 12 of Greenberg performs authentication of the user (“authentication server”).  The process of associating the smart card with a user is interpreted as corresponding to “able to authenticate the first smart card.”

Claim 5 recites, 
The method according to claim 1, wherein the time drift is also determined based on information on the manufacture or use of the first smart card, stored in the server.  
	Greenberg in [0189] discloses using additional information on the use of the token device, where the additional information used in determining the “time drift” is the user’s time zone.

Claim 7 recites, 
The method according to claim 1, wherein said second reference time data is received: 
during a phase of manufacture of the first smart card, or 
during a phase of use of the first smart card, during a first transaction implemented by means of said first smart card, 
Greenberg in [0223-225] discloses a synchronization module that is part of a server (see fig. 12 of Greenberg), which receives the token’s (“smart card”) clock time. This can be performed after the device is sold, because [0224] of Greenberg discloses that the user’s input could be used to send the token’s clock time to the server. Thus, “during a phase of use of the first smart card.” The Examiner interprets “first transaction” as corresponding to an authentication operation.   
	wherein the step of obtaining a first reference time data comprises receiving said first reference time data of the clock.
Greenberg in [0048] discloses synching a clock of the token device (see fig. 1A) with the clock of a server to determine clock drift at a later time, which corresponds to obtaining “first reference time data.” 

Claim 8 recites, 
The method according to claim 1, 
wherein the step of determining a behavior comprises: 
obtaining a second time data of the clock of the first smart card, and a third reference time data
The Examiner interprets the “second time data” and the “third reference time data” as a future time of reading after the “second reference time data” is read. (See fig. 4 of the applicant’s invention, which shows an initialization / setting reading Tr1, a “first time data” Tc1 that corresponds to a “second reference time data” Tr2, and a “second time data” Tr2 that corresponds to a “third reference time data” Tr3) 
As discussed above in the rejection of claim 1, Greenberg in [0223-226] discloses reading the “second reference time data” from the token device (“smart card”) of Greenberg.
Greenberg in the first sentence of [0235] further discloses receiving the token's clock time and comparing the clock time to a comparator clock of a server, and repeating this a plurality of times (e.g. over a period of time) in order to calculate drift on the basis of a plurality of comparisons. (see relevant portion of [0235] included below) 
The receiving of time data multiple times and performing multiple comparisons, corresponds to “obtaining a second time data …, and a third reference time data corresponding to a time for reading the second time data of the clock, during a second transaction implemented by means of said first smart card.” 
wherein the determined behavior is determined based on the third reference time data.   
	Again, the Examiner interprets the “behavior” of the first smart card as corresponding to either i) a time drift per unit of time (i.e., per day) that can be used in the future to estimate the total time drift since the last adjustment of the time performed by the server, or ii) the behavior is the total time drift over a period of time (e.g., 6 months, 2 days, and 4 hours) that is calculated based, at least partially upon, a (determined) “time drift” of the “first smart card” over a unit of time (e.g., per day or year).  
	As discussed above, Greenberg in [0235] discloses determining the drift rate and the drift acceleration using a plurality of time comparisons.  (see [0235] below)
	Greenberg in [0331-334] discloses having the verification module of the server in fig. 12 of Greenberg apply the token’s drift or time shift to the verification process in order to obtain the corresponding “output code.”  
Greenberg in [0235] states, “[0235] Optionally, the steps of receiving a token's clock time and comparing the clock time to a comparator clock are repeated a plurality of times (e.g. over a period of time), and the synchronization module is configured to calculate rate of drift (e.g. rate of change of drift over a period of time), AKA, a drift speed based on the plurality of comparisons. Alternatively, the synchronization module is configured to calculate the rate of change of the drift rate (e.g. rate of change of drift speed over a period of time), AKA, a drift acceleration. … ” (emphasis added)

Claim 9 recites, 
The method according to claim 1, wherein the behavior of the first smart card is a time de-synchronization of the first smart card relative to the server, 
The Examiner continues to interpret the “time de-synchronization” as a time drift between the smart card and the server. This interpretation has been consistently used in all of the rejections, as clearly seen above.
wherein the step of determining a behavior of the first smart card comprises: 
determining a corrected security code from the time drift.    
	In fig.12 of Greenberg the server includes a synchronization module that performs calculation regarding the time drift of the clock in the token device of fig. 1a. The server in fig. 12 also includes a verification module (see [0333] first sentence) that uses the calculated token clock as the basis for determining the output code. (Greenberg in [0334]) This corresponds to obtaining a “corrected security code” because the output code in Greenberg is based on a corrected time that is adjusted to account for the time drift of the token device.

Claim 10 recites, 
The method according to claim 9, wherein the step of determining a behavior of the first smart card further comprises: 
comparing the corrected card security code with a received security code, said received card security code having been emitted by the first smart card.   
	The Examiner notes that the verification of the token devices code(s) as performed in Greenberg is often performed at a later date, as described at the end of [0105] in Greenberg.
	Greenberg in [0189-190] discloses the above features. [0189] discloses that the time drift is accounted for when receiving “token produced codes.”  In the middle of [0190] Greenberg discloses the validation. 
	Greenberg in fig. 16 and [0191-193] discloses that the “output codes” of the validation code sheet are produced by accounting for the time drift (see [0189]) so that the entered codes from the user may be listed next to (for comparison) the actual validation codes that correspond to that time. 
Greenberg in [0200] discloses matching (“comparing the corrected security code with a received security code”) the user’s codes in fig. 16 with the validation codes of fig. 16 of Greenberg.

Claim 11 recites, 
The method according to claim 10, further comprising 
authenticating the first smart card, based on the result of the comparing of the corrected card security code with the received card security code.  
The Examiner interprets “authentication the first smart card” as corresponding to matching the output code(s) (from the server) with the user’s input code(s), as taught in [0200] of Greenberg.
Greenberg in [0202-206] discloses that the validation module, which is part of the server in fig. 12 of Greenberg, is also referred to as a registration module. Greenberg in [0204-205] discloses that the registration module receives a user ID as well as the token, and thus, the server in fig. 12 of Greenberg performs authentication of the user (“authentication server”).  The process of associating the smart card with a user is interpreted as corresponding to “able to authenticate the first smart card.”

Claim 12 recites, 
The method according to claim 10, 
wherein said second reference time data is received during a phase of use of the first smart card, during a third transaction implemented by of the first smart card, the determination of the time drift comprising a definition of the time drift    
The Examiner interprets the “given value” in accordance with the printed publication of the application, which at [0202] states that the given value is calculated on a series of several time drifts. Thus, the above features of the claim are interpreted as time drift calculated based on multiple transactions. 
The Examiner interprets the “second time data” and the “third reference time data” as a future time of reading after the “second reference time data” is read. (See fig. 4 of the applicant’s invention, which shows an initialization / setting reading Tr1, a “first time data” Tc1 that corresponds to a “second reference time data” Tr2, and a “second time data” Tr2 that corresponds to a “third reference time data” Tr3) 
As discussed above in the rejection of claim 1, Greenberg in [0223-226] discloses reading the “second reference time data” from the token device (“smart card”) of Greenberg.
Greenberg in the first sentence of [0235] further discloses receiving the token's clock time and comparing the clock time to a comparator clock of a server, and repeating this a plurality of times (e.g. over a period of time) in order to calculate drift on the basis of a plurality of comparisons. (see relevant portion of [0235] included below) 
	Greenberg in [0331-334] discloses having the verification module of the server in fig. 12 of Greenberg apply the token’s drift or time shift to the verification process in order to obtain the corresponding “output code.”  
Greenberg in [0235] states, “[0235] Optionally, the steps of receiving a token's clock time and comparing the clock time to a comparator clock are repeated a plurality of times (e.g. over a period of time), and the synchronization module is configured to calculate rate of drift (e.g. rate of change of drift over a period of time), AKA, a drift speed based on the plurality of comparisons. Alternatively, the synchronization module is configured to calculate the rate of change of the drift rate (e.g. rate of change of drift speed over a period of time), AKA, a drift acceleration. … ” (emphasis added)

Claim 13 recites, 
The method according to claim 12, wherein the given value is determined based on a previously determined time drift.  
	See rejection of claim 12, included above, where the “given value” is based on several determined time drifts. It logically follows that at least one of the time drifts was “previously determined” because all of the time drifts are not determined simultaneously, and also, Greenberg in [0235] states, “Optionally, the steps of receiving a token's clock time and comparing the clock time to a comparator clock are repeated a plurality of times (e.g. over a period of time).” Thus, at least one of these token clock times, which are used to determine the time drift, were previously determined.  Additionally, Greenberg, as discussed above, uses the different time drifts over different periods, to determine the acceleration of the time drift.  

Claim 14 recites, 
A server comprising: 
a memory containing instructions; and 
G1 in [0041] & [0044] discloses that the token device (fig. 1a) includes a memory. 
a processor that is operably connected to the memory and that executes the instructions to perform operations for determining a behavior of a first smart card, the operations comprising: 
G1 in [0041] & [0044] discloses that the token device (fig. 1a) includes a controller (“processor”) that reads instructions from a non-transitory storage, which may include a memory. The examiner interprets behavior as corresponding to determining time drift.
obtaining a first reference time data corresponding to a time of setting a clock of the first smart card or a second smart card, …
Greenberg in [0048] discloses synching a clock of the token device (see fig. 1A) with the clock of a server to determine clock drift at a later time, which corresponds to obtaining “first reference time data.” 
Specifically, Greenberg [0048] in full states, “During manufacture, the clock time can be synchronized with the clock on a server (e.g. NTP server), for example, to allow clock drift to be determined at a later date.”
…and a second reference time data corresponding to a time of reading a first time data of said clock; 
Greenberg in [0223-226], which are included in full below, teach a server obtaining a token’s clock time (“second reference time data”).  Greenberg in [0223-225] discloses a synchronization module that is part of a server (see fig. 12 of Greenberg), which receives the token’s (“smart card”) clock time.  An embodiment of this process is also described in [0228-231] of Greenberg.
determining a time drift associated with the first smart card based on said first reference time data and on said second reference time data; and 
Greenberg in [0225] discloses determining the difference between token’s clock time and the comparator time (i.e., server’s clock, see Greenberg at [0233]) to determine the time drift of the token’s clock. (See [0223-225] of Greenberg below, in full)
determining a behavior of the first smart card from said time drift,.. 
	The Examiner interprets the “behavior” of the first smart card as corresponding to either i) a time drift per unit of time (i.e., per day) that can be used in the future to estimate the total time drift since the last adjustment of the time performed by the server, or ii) the behavior is the total time drift over a period of time (e.g., 6 months, 2 days, and 4 hours) that is calculated based, at least partially upon, a (determined) “time drift” of the “first smart card” over a unit of time (e.g., per day or year).  
Greenberg in [0048] discloses synching a clock of the token device (see fig. 1A) with the clock of a server to determine clock drift at a later time, which corresponds to obtaining “first reference time data.” (i.e., setting time or initialization time)
Greenberg in [0225] discloses determining the difference between token’s clock time and the comparator time (i.e., server’s clock, see Greenberg at [0233]), which is used  to determine the time drift of the token’s clock.
Greenberg in [0226] discloses applying the time shift to perform future corrections so that an estimated synchronization of the token clock and the comparator clock may be performed in the future.  
This time adjustment (to account for “time drift”) in Greenberg allows the server to adjust its own time clock to align with the actual time kept on the token device’s clock, which is not as accurate as the server’s clock and as a result causes time drift. For example, if the token device displays a new token / one-time-password every 30 seconds, the server can more accurately predict which token / one-time-password is being displayed on the token device, and thus, the server can more accurately determine which 30 second time window and the corresponding token / one-time-password is being displayed.  
Greenberg in [0223-226] states, “[0223] The synchronization module is optionally configured to: [0224] a. receive a token's clock time (e.g. via user input); [0225] b. determine a difference between the token's clock time and a comparator clock, thereby identifying a time shift; and [0226] c. apply the determined time shift to the validation algorithm (e.g. such that the validation algorithm uses the time shift for future code/time correlations).”
Greenberg does not appear to teach all of the following,
wherein the first smart card is configured to display a dynamic card security code for securing an online transaction with said first smart card.  
Touvet teaches the above features, 
	Touvet in fig. 1 teaches a smart card that performs transactions and displays a code. (Touvet, [0042-49]) The smart card 2 includes display 10 that displays a dynamic CVV code. (Touvet, [0064] and first two sentences of [0068])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Greenberg, which teaches an authentication token that includes a display,  with Touvet, which teaches a smart card that includes a display that displays a dynamic CVV code.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Greenberg with the smaller size of a smart card, and the specific ability to display a dynamic CVV code.

Claim 16 recites, 
A non-transitory computer-readable recording medium on which a computer program is recorded comprising instructions that when executed by a computer, perform operations for determining a behavior of a first smart card, the operations comprising:
 G1 in [0041] & [0044] discloses that the token device (fig. 1a) includes a memory. G1 in [0041] & [0044] discloses that the token device (fig. 1a) includes a controller (“processor”) that reads instructions from a non-transitory storage. The examiner interprets behavior as corresponding to determining time drift.
Greenberg in fig. 1A, which is described in [0308-314], discloses a token device (“smart card”) that generates a one-time password or token. Greenberg also discloses a server (“server”) in fig. 12, where the user uses a remote terminal to enter in the one-time password or token, which is sent to the server.
obtaining a first reference time data corresponding to a time of setting a smart card clock, …
Greenberg in [0048] discloses synching or initializing a clock of the token device (see fig. 1A) with the clock of a server to determine clock drift at a later time, which corresponds to “obtaining a first reference time data.” 
Specifically, Greenberg [0048] in full states, “During manufacture, the clock time can be synchronized with the clock on a server (e.g. NTP server), for example, to allow clock drift to be determined at a later date.”
… and a second reference time data corresponding to a time of reading a first time data of said clock; 
Greenberg in [0223-226], which are included in full below, teach a server obtaining a token’s clock time (“second reference time data”). Greenberg in [0223-225] discloses a synchronization module that is part of a server (see fig. 12 of Greenberg), which receives the token’s (“smart card”) clock time.  An embodiment of this process is also described in [0228-231] of Greenberg.
determining a time drift associated with the first smart card based on said first reference time data and on said second reference time data; and 
Greenberg in [0225] discloses determining the difference between token’s clock time and the comparator time (i.e., server’s clock, see Greenberg at [0233]) to determine the time drift of the token’s clock. (See [0223-225] of Greenberg below, in full).
determining a behavior of the first smart card from said time drift, … 
The Examiner interprets the “behavior” of the first smart card as corresponding to either i) a time drift per unit of time (i.e., per day) that can be used in the future to estimate the total time drift since the last adjustment of the time performed by the server, or ii) the behavior is the total time drift over a period of time (e.g., 6 months, 2 days, and 4 hours) that is calculated based, at least partially upon, a (determined) “time drift” of the “first smart card” over a unit of time (e.g., per day or year).  
Greenberg in [0048] discloses synching a clock of the token device (see fig. 1A) with the clock of a server to determine clock drift at a later time, which corresponds to obtaining “first reference time data.” (i.e., setting time or initialization time)
Greenberg in [0225] discloses determining the difference between token’s clock time and the comparator time (i.e., server’s clock, see Greenberg at [0233]), which is used  to determine the time drift of the token’s clock.
Greenberg in [0226] discloses applying the time shift to perform future corrections so that an estimated synchronization of the token clock and the comparator clock may be performed in the future.  
This time adjustment (to account for “time drift”) in Greenberg allows the server to adjust its own time clock to align with the actual time kept on the token device’s clock, which is not as accurate as the server’s clock and as a result causes time drift. For example, if the token device displays a new token / one-time-password every 30 seconds, the server can more accurately predict which token / one-time-password is being displayed on the token device, and thus, the server can more accurately determine which 30 second time window and the corresponding token / one-time-password is being displayed.  
Greenberg in [0223-226] states, “[0223] The synchronization module is optionally configured to: [0224] a. receive a token's clock time (e.g. via user input); [0225] b. determine a difference between the token's clock time and a comparator clock, thereby identifying a time shift; and [0226] c. apply the determined time shift to the validation algorithm (e.g. such that the validation algorithm uses the time shift for future code/time correlations).”
Greenberg does not appear to teach all of the following,
wherein the first smart card is configured to display a dynamic card security code for security an online transaction with the first smart card.
Touvet teaches the above features, 
	Touvet in fig. 1 teaches a smart card that performs transactions and displays a code. (Touvet, [0042-49]) The smart card 2 includes display 10 that displays a dynamic CVV code. (Touvet, [0064] and first two sentences of [0068])
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Greenberg, which teaches an authentication token that includes a display,  with Touvet, which teaches a smart card that includes a display that displays a dynamic CVV code.  One of ordinary skill in the art would have been motivated to perform such an addition to provide Greenberg with the smaller size of a smart card, and the specific ability to display a dynamic CVV code.


Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Greenberg, in view of Touvet, and further in view of US 2016/0262122 to Aldana (hereinafter “Aldana”). 
	Regarding claim 3, Greenberg teaches of the features, 
The method according to claim 1, … ,.  
	The Examiner interprets the “the first smart card and the second smart card being part of the same manufacturing batch of smart cards” as corresponding to smart cards that have the same or very similar manufacturing tolerances.  
	Greenberg in [0034-35] teaches “tokens” which are interpreted as multiple token devices “first smart card” and “second smart card.” The Examiner interprets manufacture of all of these token devices as a single batch over a (long) period of time.  
	Greenberg does not teach,
… wherein the second smart card comprises said clock … 
	However, Aldana teaches the above features,
The Examiner interprets the above features as using the clock of a “second smart card” to determine the drift for a “first smart card.”
Aldana at [0042-43] teaches time drift in a clock is based on manufacturing tolerances or temperatures, and a calculation of the amount of time drift in the first and second clocks (of different stations) is quantifiable, and these quantities are used to adjust a clock’s time to maintain synchronization, as taught in the last third of [0042] and the first two sentences of [0043] of Aldana.
The Examiner interprets the above features of Aldana as corresponding to using the second clock (“second reference time data”) in order to determine “amount of drift of state,” as stated in the second to last sentence of [0042] in Aldana. This corresponds to “determining a time drift,” as recited in claim 1, because Aldana in [0041-43] teaches determining the drift in both STA devices, where each STA device has one of the first clock and second clock. Additionally, Aldana in fig. 3 and [0041-43] teaches that the exchange of data between the two STA devices allows each device to determine the time drifts.
Thus, the clock of a “second smart card” may be used in determining the drift for a “first smart card.”
, a clock of the first smart card and said clock of the second smart card having similar characteristics.
Aldana teaches a first and second clock that are synchronized. (Aldana, middle of [0042]) Aldana then teaches that the clocks have similar characteristics because variances occur due to manufacturing tolerances or temperature issues. (Aldana, last third of [0042]) 
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to combine the teachings of Greenberg with Aldana. One of ordinary skill in the art would have been motivated to perform such an addition to provide determining time drift in a clock that is based on manufacturing tolerances or temperatures, and the calculation of the amount of time drift in the first and second clocks (of different stations) is quantified and can be used so that both stations understand the time drifts of the clocks. The quantities of the time drifts may be used to adjust a clock’s time to maintain synchronization, as taught in the last third of [0042] and the first two sentences of [0043] of Aldana.

Regarding claim 6, Greenberg teaches, 
The method according to claim 3, wherein said second reference time data is received: 
during a phase of manufacture of the second smart card, or 
As stated above, Greenberg in [0034-35] teaches “tokens” which are interpreted as multiple token devices (“first smart card” and “second smart card”). The manufacture of all of these token devices could together be interpreted as a phase of manufacture, which could be over a long period of time. 
The Examiner interprets the “second time reference” data as being received during manufacture of the “second smart card” which is at the same time as the first use of the “first smart card,” where the time of first use is the time when “second time reference” is received from the “first smart card” which is then used to determine the time drift, as described above in the rejection of claim 1.
Greenberg does not appear to teach,
during a phase of use of the second smart card, during a first transaction implemented by means of said second smart card, 
However, Aldana teaches the above features,
Aldana at [0042-43] teaches time drift in a clock is based on manufacturing tolerances or temperatures, and a calculation of the amount of time drift in the first and second clocks (of different stations) is quantifiable, and these quantities are used to adjust a clock’s time to maintain synchronization, as taught in the last third of [0042] and the first two sentences of [0043] of Aldana.
The Examiner interprets the above features of Aldana as corresponding to using the second clock (“second reference time data”) in order to determine “amount of drift of state,” as stated in the second to last sentence of [0042] in Aldana. This corresponds to “determining a time drift,” as recited in claim 1, because Aldana in [0041-43] teaches determining the drift in both STA devices, each having one of the first clock and second clock.  
	Aldana in fig. 3 and [0041-43] teaches that the exchange of data between the two STA devices allows each device to determine the time drifts.
wherein the step of obtaining a first reference time data comprises receiving said first reference time data of the clock.
Aldana teaches a first and second clock that are synchronized. (Aldana, middle of [0042]) Aldana then teaches that the clocks have similar characteristics because variances occur due to manufacturing tolerances or temperature issues. (Aldana, last third of [0042]) 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN WILLIAM AVERY whose telephone number is (571)272-3942.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571)272-3739.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.W.A./


/HENRY TSANG/Primary Examiner, Art Unit 2495